DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5, 9-11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenoun (US Pat. No. 4,526,366) in view of Wolfinbarger (US Pat. No. 8,794,486). 
With respect to claims 1-3 and 11, Kenoun teaches a toy 10 for use by plural operators, the toy comprising: first and second user-operable actuators S1, S2 (“switch” – column 6, lines 15-28, 34-36); a fluid supply line 50 for supplying fluid (column 6, lines 5-14); first and second outlets 40 (“nozzles” – column 6, lines 15-19) for emitting fluid from the supply line 50 to outside of the toy 10 (column 8, lines 30-42); and a direction determination mechanism (comprising electrical and logical circuitry housed in cabinet 26 in communication with solenoid actuated valves V – column 6, lines 30-42 and column 8, lines 30-42). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If a prior art structure is capable of performing the intended use as recited, then it meets the claim. MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Here, the circuitry associated with the solenoid actuated valves V is capable of performing the claimed functionality of the direction determination mechanism, for example, in “The Attack Sequence” and/or “Abort Feature” discussed in columns 7 and 8 and shown in the “overall truth table” of column 7. Specifically, the direction determination mechanism is considered capable of, in use, to selectively allow or prevent fluid communication between the fluid supply line 50 and the first and second outlets 40 based on actuation of the first and/or second user-operable actuators S1, S2 (fluid is allowed to flow via opening of Valves V1, V2 at the respective first and second nozzles 40), open a second fluid flow path from the fluid supply 50 to the second outlet 40 (via opening Valve V2 connected to second users’ nozzle 40) and to close a first fluid flow path from the fluid supply 50 to the first outlet 40 when the first user-operable actuator S1 has been actuated (via closing valve V1 at first nozzle 40); open the first fluid flow path from the fluid supply line 50 to the first outlet 40 (via opening valve V1 at first nozzle 40) and to close the second fluid flow path from the fluid supply line 50 to the second outlet 40 when the second user-operable actuator S2 has been actuated (via closing valve V2 at second nozzle 40).
Admittedly, Kenoun uses a connected water supply line 50 as opposed to storing the fluid within a reservoir of the toy. However, Wolfinbarger, directed to the analogous art of fluid shooting toys, teaches such features a reservoir (“internal chamber 3110”) housed within the toy to be known in the art (column 6, lines 12-65). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use a reservoir for the water supply in lieu of the external supply line. This will expectantly allow game play use in locations that do not have a water supply (i.e. faucet) readily available. The proposed modification is considered to have a reasonable expectation of success as the reservoir can be easily sealed from the electronic components, enabling full operation of the intended game of Kenoun. Moreover, and in regards to claim 11, Wolfinbarger further utilizes a pressure generator 3500 (“pump”) for causing fluid within the reservoir to exit the toy (i.e. shoot fluid out the “outtake port 3600” – Id.). The pressure generator “pump” is taught to be electronically activated (column 4, lines 44-46). This will expectantly provide sufficient pressure head to the water and can be implemented without requiring players to pump the pump themselves, which, in the proposed modification, allows the players to focus on the switch S actuations. 
With respect to claim 4, Kenoun teaches wherein the direction determination mechanism comprises a valve V1 (“solenoid-actuated valves V” – column 5, lines 59-60) which is operable, in use, to provide selective fluid communication between the water supply 50 and one or the other of the first and second outlets 40 (via opening Valves V1, allowing fluid flow from water supply to nozzle 40 at first player’s position – See MPEP 2114, In re Schreiber).  Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, applicant’s direction determination mechanism 5a is constructed as an assembly of various components (See paragraphs [0052]-[0056] of PG Pub. 2022/0249943). As such, the term “mechanism” will be broadly construed, including a scope comprising an assembly of distinct but connected components as taught by Kenoun.  
With respect to claim 5, Kenoun teaches wherein the valve V1 has a first position (i.e. open) in which the reservoir (reservoir taught by modifying reference Wolfinbarger – the motivation to combine is the same as stated above) is in fluid communication with the first outlet 40 and a second position (i.e. closed) in which the reservoir is in fluid communication with the second outlet 40 (i.e. when second valve V2 is open).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If a prior art structure is capable of performing the intended use as recited, then it meets the claim. MPEP 2114, In re Schreiber. Here, the first Valve V1 can be closed while the second valve V2 is open, thereby providing the fluid communication with the second nozzle 40 during the “The Attack Sequence” discussed in columns 7 and 8 and shown in the “overall truth table” of column 7
With respect to claims 9-10, Kenoun teaches wherein the first outlet 40 is arranged or configured to direct or allow fluid flow, in use, from the toy 10 toward an operator of the first user-operable actuator S1 and wherein the second outlet 40 is arranged or configured to direct or allow fluid flow, in use, from the toy 10 toward an operator of the second user-operable actuator S2 (Fig. 1-3; column 5, lines 55-58; column 8, lines 35-38; See MPEP 2114, In re Schreiber).  
With respect to claim 18, Kenoun teaches a toy 10 comprising: at least one user-operable actuator S (“switch” – column 6, lines 15-28); a fluid supply line 50 (column 6, lines 5-14); at least one outlet 40 (“nozzles” – column 6, lines 15-19) for emitting fluid (“liquid” or “water” – column 6, lines 5-14) from the supply line 50 to outside of the toy 10 (column 6, lines 15-20); and a fluid release mechanism (“solenoid-actuated valves V” column 8, lines 30-42) for selectively allowing or preventing fluid flow from the supply line 50 to the, one, some or each of the at least one outlet 40 (column 5, lines 59-61 – “fluid flow is controlled by respective solenoid actuated valves V”), where, in use, the fluid release mechanism is configured or configurable to allow or cause fluid flow from the water supply line 50 to the, one, some or each of the at least one outlet 40 when the, one, some or each of the at least one user-operable actuator S has been actuated a predetermined number of times (i.e. the predetermined number being a single actuation or press of Switch S). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If a prior art structure is capable of performing the intended use as recited, then it meets the claim. MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Here, the solenoid valves V are capable of allowing or causing fluid to flow from the supply line 50 to the nozzle outlet 40 when at least one user-operable actuator S is selected a single time, for example in “The Attach Sequence” discussed in columns 7 and 8. 
Admittedly, Kenoun uses a connected water supply line 50 as opposed to storing the fluid within a reservoir of the toy. However, Wolfinbarger, directed to the analogous art of fluid shooting toys, teaches such features a reservoir (“internal chamber 3110”) housed within the toy to be known in the art (column 6, lines 12-65). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use a reservoir for the water supply in lieu of the external supply line. This will expectantly allow game play use in locations that do not have a water supply (i.e. faucet) readily available. The proposed modification is considered to have a reasonable expectation of success as the reservoir can be easily sealed from the electronic components, enabling full operation of the intended game of Kenoun. 
With respect to claim 19, Kenoun teaches plural outlets 40 (“nozzles” – column 6, lines 15-19), plural user-operable actuators (S1, S2 (“switch” – column 6, lines 15-28) and a direction determination mechanism 26 (electrical and logical circuitry housed in cabinet 26– column 8, lines 30-42), where the direction determinations mechanism are configured or configurable, in use, to selectively allow or prevent fluid communication between the reservoir (reservoir taught by modifying reference Wolfinbarger – the motivation to combine is the same as stated above) and the plural outlets 40 based on actuation of the plural user-operable actuators S1, S2.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. MPEP 2114, In re Schreiber.  Here, the circuitry associated with each of the player’s respective solenoid actuated valve V is capable of allowing fluid communication between the water reservoir and the nozzles based on a player selecting their switch actuators S1, S2, for example, in “The Attack Sequence” discussed in columns 7 and 8 and shown in the “overall truth table” of column 7. 
With respect to claim 20, Kenoun teaches a toy for simultaneous use by plural users, the toy comprising: A first user-operated actuator S1 (“switch” – column 6, lines 15-28); A second user-operated actuator S2 (“switch” – column 6, lines 15-28); A main fluid supply line 50; A first fluid egress port 40 (“nozzles” – column 6, lines 15-19); A second fluid egress port 40 Id.; The first fluid egress port 40 and the second fluid egress port 40 being selectively brought into fluid communication with the fluid supply line 50 by actuation of the second user-operated actuator S2, and the first user-operated actuator S1, respectively.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. MPEP 2114, In re Schreiber.  Here, the circuitry associated with the player’s respective solenoid actuated valve V is capable of selectively bringing the first fluid egress port 40 and the second fluid egress port 40 into fluid communication with the fluid supply line 50 by actuation of the second user-operated actuator S2, and the first user-operated actuator S1, respectively, for example in “The Attack Sequence” discussed in columns 7 and 8 and shown in the “overall truth table” of column 7.
Admittedly, Kenoun uses a connected water supply line 50 as opposed to storing the fluid within a reservoir of the toy. However, Wolfinbarger, directed to the analogous art of fluid shooting toys, teaches such features a reservoir (“internal chamber 3110”) housed within the toy to be known in the art (column 6, lines 12-65). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use a reservoir for the water supply in lieu of the external supply line. This will expectantly allow game play use in locations that do not have a water supply (i.e. faucet) readily available. The proposed modification is considered to have a reasonable expectation of success as the reservoir can be easily sealed from the electronic components, enabling full operation of the intended game of Kenoun. The motivation to combine is the same as stated above. 

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kenoun (US Pat. No. 4,526,366) in view of Wolfinbarger (US Pat. No. 8,794,486) and further in view of Jablonski et al. (US Pub. No. 2008/0277413) 
With respect to claim 17, it is inherent that, from the combination of Kenoun as modified by Wolfinbarger, the reservoir is configured to retain a first volume of fluid, and the reservoir is configured or configurable, in use, to release or deliver a second volume of fluid (via pump pressurization of Wolfinbarger and solenoid valve opening of Kenoun). The motivation to combine is the same. Admittedly, the combination of references fails to expressly teach wherein the second volume is predetermined. However, such features as predetermining the amount of fluid discharge from a toy nozzle is known in the art as evidenced by analogous art reference Jablonski et al. at paragraphs [0042]-[0043]. At time of applicant’s effective fling, one ordinary skill in the art would have found it obvious to provide a predetermined amount of released second volume fluid. This will expectantly allow for the game designers to control the amount of water shot at the players. Too much water may create a sense of unwanted drenching and may drain the reservoir to quickly, causing unwanted waiting/refill time. The proposed modification is considered to have a reasonable expectation of success. Kenoun uses a solenoid in communication with the game circuitry and valves. The opening and the closing of the valves can be easily programmed to open for a predetermined amount of time to provide the predetermined released second volume out the nozzle. Lastly, and regarding the limitation that the second volume is less than the first volume of the reservoir, examiner concedes that the combination of references does not expressly teach this limitation. However, per MPEP 2144.04, the mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, at time of applicant’s effective filing, one ordinary skill in the would have found it obvious to scale the first volume of the reservoir to be large, including larger than the discharged second volume. This expectantly provides game users to play the game for multiple cycles without requiring refilling of the reservoir. Similarly, scaling the second volume to be small, including smaller than the total reservoir volume, will avoid drenching of the users and reduce the required pump power since the fluid disbursement requires sufficient pressure from the pump. 

Allowable Subject Matter
4.	Claims 6-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711